On Petition for Rehearing.
PER CURIAM.
[3] In the petition for a rehearing of this case the plaintiffs in error suggest that the court inadvertently erred in overlooking (and approving) two points made by the defendant which were inconsistent with each other, namely, that the one hundred bonds were not taken under the option because of its nonacceptance, and that in withholding five hundred dollars of the proceeds of the sale of the same bonds the plaintiffs failed to make payment under the terms of the option, thereby indicating that this court affirmed the judgment upon two equally inconsistent grounds: “(1) As to the acceptance, because the bonds were not taken under the written contract; (2) as to termination, because they were.” The suggestion of such confusion warrants a brief consideration.
As the issues of this case developed, it was clear that the plaintiffs based their right to recover upon the acceptance of an option, the, de*600livery and receipt of one hundred bonds thereunder, and their subsequent performance of its terms. The defense was based upon a contention that the option was not accepted, that the one hundred bonds were delivered and sold pursuant to an altogether different contract, but if accepted the option contract was nevertheless terminated by the plaintiffs’ default in making full payment for the bonds delivered and sold. The defendant claimed, and the plaintiffs admitted, that five hundred dollars of the proceeds of the sale of the bonds had not been paid to the defendant. In its charge upon this point the District Court, without the suggestion of confusion, said:
“The main question in the case, gentlemen, is whether or not this option was accepted; then if accepted, whether or not the retention of the $500 was a material violation of its terms.”
In approving the submission, this court said:
“The jury was asked to decide, if they found the option accepted, whether in withholding the payment of this sum ($500) the plaintiffs had defaulted in payment for bonds delivered and purchased and thereby under its provisions had terminated the contract.”
The verdict was entirely consistent with a finding by the jury that the option had been accepted and that the contract had been terminated by the plaintiffs’ failure to pay for the bonds delivered thereunder.
The other points presented‘in the petition for a rehearing fail to impress us that this case was improperly submitted or reviewed. The petition, therefore, is dismissed.